DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-19, 22, 23 and 25-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pervan et al. (US 2011/0250404) [hereinafter Pervan].
Pervan discloses a panel having a surface with a wood grain décor, the panel comprising a first surface portion that is formed by a basic layer comprising wood fibers having a first color, and a second surface portion that is formed by wood fibers having a second color, wherein the wood fibers having the second color are applied on and bonded to the basic layer, and wherein the second surface portion covers a part of the first surface portion (paragraphs [0044-0048] and [0062-0066]).
Regarding claim 16, Pervan discloses the basic layer comprising a powder (paragraph [0062]).
Regarding claim 17, Pervan discloses the powder comprising a thermosetting resin ([paragraph [0036]).
Regarding claim 18, Pervan discloses the basic layer is a paper (paragraph [0068]).
Regarding claim 19, Pevan discloses the basic layer being a colored wood based core (paragraphs [0035], [0036] and [0071]). 
Regarding claim 22, Pervan discloses the second surface portion comprising a pattern with a transverse length that exceeds a width along a longitudinal direction of the panel (Figs. 5e and 11d).
Regarding claim 23, Pervan discloses the panel is a floor panel (paragraph [0039]).
Regarding claim 25, Pervan discloses the surface is embossed (paragraphs [0067-0068]).
Regarding claim 26, Pervan discloses the second surface portion extends mainly in a transverse length direction of the floor panel (Figs. 5e and 11d).
Regarding claim 27, Pervan discloses the wood fibers having the first color and/or the wood fibers having the second color are fiber based macrocolorants (paragraph [0062-0066]).
Regarding claim 28, Pervan discloses the basic layer is continuous (Figs. 1a-1b and 2a-2b).
Regarding claim 29, Pervan discloses a wear resistant surface (paragraph [0187]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan.
Regarding claims 20 and 21, Pervan discloses the claimed panel as shown above. However, Pervan fails to disclose the wood fibers in the first surface portion and the wood fibers in the second surface portion having different average sizes, and the second surface portion comprises smaller wood fibers than the first surface portion.
Pervan teaches the fibers should have an average length of less than 0.5 mm and a thickness of less than 0.05 mm (paragraph [0095]). Thus, the fibers can vary in size. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the wood fibers in Pervan to have the size of the wood fibers in the first surface portion different from the size of the wood fibers in the second surface portion, and to have the wood fibers in the second surface portion smaller than the wood fibers in the first surface portion, if so desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 30, Pervan fails to disclose the first color and the second color being brown, the second color being darker than the first color. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second colors in Pervan to have them both be brown and have the second color darker than the first color so as to form a desired colored pattern for the wood grain design.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan in view of Whispell et al. (US 2011/0167744) [hereinafter Whispell].
Pervan teaches the floor panel comprising a mechanical locking system (paragraph [0319]). However, Pervan fails to teach the mechanical locking system comprising a strip comprising a locking element configured to cooperate with a locking groove provided in an adjacent edge of another panel for horizontal locking of the adjacent edge, and a tongue configured to cooperate with a tongue groove provided in the adjacent edge for vertical locking of the adjacent edges.
Whispell teaches that it is well known in the flooring art to have the floor panel comprising a mechanical locking system comprising a strip comprising a locking element configured to cooperate with a locking groove provided in an adjacent edge of another panel for horizontal locking of the adjacent edge, and a tongue configured to cooperate with a tongue groove provided in the adjacent edge for vertical locking of the adjacent edges (Figs. 5-6) in order to connect multiple floor panels together for easy installation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor panel in Pervan to include a mechanical locking system comprising a strip comprising a locking element configured to cooperate with a locking groove provided in an adjacent edge of another panel for horizontal locking of the adjacent edge, and a tongue configured to cooperate with a tongue groove provided in the adjacent edge for vertical locking of the adjacent edges as suggested by Whispell in order to connect the floor panels together for easy installation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781